We have re-examined the record in the light of the motion for rehearing. In the motion the soundness of the conclusion stated is challenged upon the same grounds and the same facts as were before the court on the original hearing. A re-statement of the matter in detail is not regarded necessary. Suffice it to say that it is the opinion of the court that the matters complained of present no reversible error and that the disposition made of them in the original opinion was proper.
The motion for rehearing is overruled.
Overruled. *Page 270